Citation Nr: 1538521	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-36 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, now diagnosed as degenerative arthritis of lumbar spine, including as due to the service connected residuals or march fractures with pes planus of bilateral feet.

2.  Entitlement to service connection for a right hip disability, now diagnosed as degenerative arthritis of the right hip, including as due to the service connected disability of residuals of march fractures with pes planus of bilateral feet.

3.  Entitlement to service connection for a left hip disability, now diagnosed as degenerative arthritis of the left hip, including as due to the service connected disability of residuals of march fractures with pes planus of bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to February 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A video teleconference hearing was held before the Board in February 2011.  A hearing transcript is of record.

In April 2011, the Board issued a decision finding new and material evidence existed in order to reopen the Veteran's claim for service connection for a low back disability.  The Board then remanded the Veteran's claims for service connection for a low back disability and bilateral hip disabilities for further development and examination. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The evidence of record, including the Veteran's lay reports, reflects that his degenerative arthritis of lumbar spine had onset during active duty service and has continued since service.

2.  The evidence of record, including the Veteran's lay reports, does not reflect that the Veteran's degenerative arthritis of the right hip had onset during active duty service or was caused or aggravated by his service-connected bilateral pes planus.

3.  The evidence of record, including the Veteran's lay reports, does not reflect that the Veteran's degenerative arthritis of the left hip had onset during active duty service or was caused or aggravated by his service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar spine was incurred during service.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Degenerative arthritis of the right hip was not incurred during service and was not caused or aggravated by service-connected bilateral pes planus.  §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  Degenerative arthritis of the left hip was not incurred during service and was not caused or aggravated by service-connected bilateral pes planus.  §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in October 2009.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  


Merits

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with arthritis of the lumbar spine and bilateral hips.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Finally, another theory of entitlement to service connection is secondary service connection.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition

"Secondary service connection" is a theory of entitlement addressed by regulation. It means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there was medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran testified at the February 2011 hearing that his feet froze while stationed in Korea.  He said he could not feel his feet and they were burning very badly.  He also described an injury to his feet while jumping off of a truck, resulting in fractures.  The Veteran further testified that he had to walk on his heels in order to compensate for the pain he experienced in his feet.  But that walking on his heels then caused the pain he now has in his back and his hips.  The Veteran stated he had the pain in his hips and back since service but first sought treatment in the 1950's but those treatment records are no longer available.  

The Veteran's wife also testified that he became aware of the Veteran's back and hip pain when the Veteran returned from Korea in the middle of 1954.  The pain has persisted since the 1950's.  


Degenerative Arthritis of Lumbar Spine

In compliance with the April 2011 Board remand, a VA examination was performed in November 2011.  The November 2011 examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine with a date of diagnosis in April 1987.  This diagnosis satisfies the first prong of the service connection claim.

The Veteran reported to the November 2011 examiner that he believes his fractures and frozen feet during the Korean War have resulted in his osteoarthritis of the back.  

The Veteran's service treatment records included his August 1953 Report of Medical Examination for purposes of separation.  The examination showed a normal clinical evaluation for his upper extremities as well as his spine.  No notation of back pain was noted upon discharge from the service.  However, a May 1952 treatment notation indicates the Veteran was experiencing back pains or a strain while in service.  

The November 2011 examiner opined the Veteran's claimed degenerative arthritis of the lumbar spine was less likely than not incurred in or caused by the claimed in -service injury.  In support of this opinion, the examiner indicated the Veteran's osteoarthritis of the lumbosacral spine is at least as likely as not related to a long history of post service occupational activity and use.  The findings of the changes in the Veteran's feet are not significant weight bearing changes, for example, there is no callous formation or evidence of unstable gait or other findings to suggest that the low back would be affected.  

The Board acknowledges the November 2011 examination found the Veteran's degenerative arthritis of the lumbar spine was less likely than not incurred in or caused by the in-service injury and was not caused or aggravated by the Veteran's service-connected pes planus of the bilateral feet.  However, weighed against this unfavorable evidence is the favorable evidence consisting of the Veteran and Veteran's wife's February 2011 hearing testimony of back pain persisting following service, as well as the May 1952 in-service notation of back pain.

The Board has considered the Veteran's statements and February 2011 hearing testimony and finds that he is competent to report his symptoms of persistent back pain as those symptoms are readily observed by lay persons.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Therefore, based on the documented back pain in service as well as the Veteran and the Veteran's wife's February 2011 hearing testimony, the Board finds the Veteran should be given the benefit of the doubt that his degenerative arthritis of the lumbar spine had onset during and has persisted since service.  

Accordingly, the Board finds that the preponderance of the evidence supports granting the Veteran's claim for service connection for a degenerative arthritis of the lumbar spine.  Therefore, this claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



Degenerative Arthritis of the Bilateral Hips

In compliance with the April 2011 Board remand, a VA examination was performed in January 2012.  The examiner diagnosed the Veteran with degenerative arthritis of both hips.  This diagnosis satisfies the first prong of the service connection claims.

Relating to the in-service incurrence of the injury, the Veteran reported to the January 2012 examiner that while serving in Korea, his feet were frozen and he had March fractures on both feet in 1951.  Because of his frozen feet, he had to walk on his heels, resulting in hip problems.  The Veteran reported having pain in both hips, with his right hip hurting more than his left hip.  He had recently started taking hydrocodone which helps him with the pain, as well as ice packs, vibrators at night and Aleve or Advil.

Service treatment records included the Veteran's August 1953 Report of Medical Examination for purposes of separation which indicated normal upper extremities and spine but did indicate an abnormal lower extremity.  Pes planus was specified as the reasoning for the abnormal finding.  There was no indication of an issue with the Veteran's bilateral hips on discharge from the service.  

The January 2012 examiner opined the Veteran's arthritis of the bilateral hips are less likely than not incurred in or caused by the claimed in-service injury, including as caused by the residuals of the march fractures of the bilateral feet.  In support of this opinion, the examiner indicated the x-ray of the Veteran's feet on April 9, 1951 revealed no abnormality, other than a small area of callus about the neck of the left 2nd metatarsal and no fracture line was seen.  Moreover, there was no evidence of any gait changes or any significant weight bearing changes.  Lastly, the examiner opined an old healed march fracture of the feet do not result in degenerative arthritis of the hips.  The examiner opined the Veteran's bilateral hip condition with degenerative arthritis is most likely caused by normal wear and tear process of his age, occupation and other events that occurred after discharge from service.

The Board finds the January 2012 examiner's opinions to be well reasoned and thorough, having considered the entire record, including service treatment records as well as the Veteran's historical accounts of persistent bilateral hip pain and providing specific medical evidence for the opinions rendered.  Therefore, the January 2012 examination reports warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his persistent bilateral hip pain as well as the February 2011 hearing testimony.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disabilities are related to an injury or any incurrence during the Veteran's service, as well as related to the Veteran's service-connected bilateral pes planus.  Moreover, the Board notes the Veteran does not contend, nor do the service treatment records document, that the Veteran suffered an in-service injury to his bilateral hips.  Instead, the Veteran contends his bilateral hip pain was caused or aggravated by his bilateral pes planus which the January 2012 examiner provided a well-reasoned opinion as to why it was less likely than not related.


Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative arthritis of the right and left hip.  Therefore, those claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for lumbosacral strain, now diagnosed as degenerative arthritis of lumbar spine, including as due to the service connected residuals or march fractures with pes planus of bilateral feet is granted.

Entitlement to service connection for a right hip disability, now diagnosed as degenerative arthritis of the right hip, including as due to the service connected disability of residuals of march fractures with pes planus of bilateral feet is denied.

Entitlement to service connection for a left hip disability, now diagnosed as degenerative arthritis of the left hip, including as due to the service connected disability of residuals of march fractures with pes planus of bilateral feet is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


